
	
		II
		112th CONGRESS
		1st Session
		S. 488
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the FHA to equitably treat homebuyers who have
		  repaid in full their FHA-insured mortgages, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reduce Excessive Interest Payments
			 Act or the REIP
			 Act.
		2.Prohibition on
			 interest charges for on-time principal paymentsSection 203 of the National Housing Act (12
			 U.S.C. 1709) is amended by adding at the end the following:
			
				(z)Prohibition on
				interest charges for on-time principal paymentsEach mortgagee
				(or servicer) with respect to a mortgage under this section may not impose, nor
				may the Secretary require the imposition of, any interest charge on such a
				mortgage as a result of the loss of any time period provided by the mortgagee
				(or servicer) within which the mortgagor may fully repay the principal balance
				amount of the mortgage, with respect to—
					(1)any days in the
				billing cycle that precedes the most recent billing cycle in which such amounts
				were repaid; or
					(2)any amounts
				repaid in the current billing cycle that were repaid within such time
				period.
					.
		
